Citation Nr: 0939879	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-05 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The Veteran served on active duty from July 1959 to May 1962, 
with additional subsequent periods of service in the Army 
National Guard Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

The Veteran appeared and gave personal testimony before the 
Board in August 2007.  A transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that he developed bilateral hearing loss 
and tinnitus as a consequence of his exposure to heavy 
weapons fire during his period of service in the late 1950's, 
early 1960's.  He credibly testified before the Board that he 
was a forward observer and believes that his current hearing 
loss and tinnitus are due to the acoustic trauma he 
experienced during service because he was not exposed to any 
significant noise exposure following service.  The Veteran 
does not contend that either his hearing loss or tinnitus 
first manifested while he was in service, but rather only 
that each of these disabilities was caused by in-service 
noise exposure.  

The Veteran's service treatment records do not reflect any 
complaints of hearing loss or tinnitus.  The first post-
service treatment note reflecting complaints of ringing in 
the ears is dated in February 2006.  An ear, nose and throat 
consultation was ordered at that time.  In March 2006, the 
Veteran underwent examination by a VA audiologist for 
treatment purposes.  He complained of a gradual decrease in 
hearing and constant tinnitus.  He related having military 
noise exposure.  He also reported post-service occupational 
noise exposure while working as a police officer, but noted 
that he had worn ear protection whenever he fired his weapon 
at the firing range.  Upon examination excessive cerumen was 
observed in the right ear, but after its removal the tympanic 
membranes were found to be normal.  Although hearing loss 
consistent with aging and noise-induced cochlear pathology 
was found, the test results were reported to be invalid for 
rating purposes.  Nevertheless, the audiologist expressed the 
opinion that the Veteran's military noise exposure was more 
likely as not a contributing factor with respect to the onset 
of his current hearing impairment.  

In October 2006, the Veteran underwent a VA audiologic 
examination.  Again, he was found to have excessive cerumen 
in his right ear, but enough was able to be removed for 
testing purposes.  The Veteran was advised to seek treatment 
from a physician for the removal of the remainder of the wax.  
On examination, he was found to have hearing loss consistent 
with presbycusis (progressive, bilaterally symmetric 
perceptive hearing loss occurring with age).  With respect to 
the etiology of the condition, the examiner opined that it 
was less likely than not that either the diagnosed hearing 
loss or tinnitus were caused by or the result of military 
noise exposure because service treatment records were silent 
for either disability and the Veteran did not first seek 
treatment for these conditions until 2006.  

In support of his claim, the Veteran has submitted a number 
of personal statements from friends who have known him over 
the years, including one gentleman who met the Veteran during 
service.  While each of these lay statements provides support 
for the existence of current hearing symptomatology, none of 
the statements speak to the onset of either the hearing loss 
or tinnitus, or confirm the existence of the same 
symptomatology from service to the present.  Thus, these 
statements do not corroborate any continuity of 
symptomatology that may have existed since the Veteran's 
period of service. 

The Veteran requests that VA obtain records from the 
Transportation Security Administration (TSA) concerning the 
decision by that federal agency to not hire him due to his 
current hearing loss.  Additionally, the Veteran has 
challenged the adequacy of the October 2006 VA examination on 
the grounds that there is no information regarding how much 
cerumen removal from the ear is enough for testing purposes 
and whether it would make a difference in the etiologic 
opinion if more were removed.  Because VA has an obligation 
to obtain all identified documents in the custody of a 
Federal government that may be potentially relevant to the 
Veteran's claim, and because it is obligated to provide an 
adequate examination for rating purposes once it has 
undertaken to provide one, this matter must be remanded for 
further development pursuant to 38 C.F.R. § 3.159.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A 
veteran is competent to testify as to symptoms which are non-
medical in nature, however, he is not competent to render a 
medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence 
of observable symptomatology that is not medical in nature); 
see also, Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  

Upon remand, an opinion as to the etiology of the Veteran's 
hearing loss and tinnitus will be sought, along with comment 
on the excessive cerumen in his right ear.  Pursuant to 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), VA will 
seek to obtain a medical opinion that contains sufficient 
rationale to render a decision in a timely fashion.  Further, 
efforts will need to be made to obtain any outstanding 
service treatment records from the Veteran's periods of 
Reserve Duty, as well as the records surrounding his denial 
of employment by TSA.  

Accordingly, this case is REMANDED for the following actions:

1.	Contact the Transportation Security 
Administration (TSA) and, after 
obtaining any required release from the 
Veteran, obtain all records related to 
TSA's decision to not hire him in 2001.  

2.	After confirmation is obtained 
concerning all of the Veteran's periods 
of service in the Army National Guard 
Reserves and/or obtaining his reserve 
duty personnel records, all service 
treatment records from the Veteran's 
service in the Army National Guard 
Reserve should be obtained and 
associated with the claims file.  

3.	Following the completion of the above 
development, schedule the Veteran for 
both an audiological and physical 
examination to determine the nature and 
etiology of his current hearing loss 
and tinnitus.  The claims folder must 
be made available to the examiners for 
review. 

a.	With respect to the physical 
examination, the clinician is 
requested to comment on the 
existence of any excessive 
cerumen, as was reported by both 
the March 2006 audiology consult 
and the October 2006 audiology 
examiner.  The clinician also 
should address whether there is 
any other physical defect or 
injury of the ear that may be 
causing or contributing to the 
current hearing loss and tinnitus.  
In regards to any physical defect 
identified in the ears, if any, 
the clinician is requested to 
render an opinion as to whether it 
is at least as likely as not that 
either hearing loss, tinnitus, 
cerumen, or any other identified 
conditions are etiologically 
related to an event, injury or 
disease in service, including in-
service noise exposure.  
b.	With respect to the audiological 
examination, the examiner should 
review the claims folder, 
including the Veteran's testimony 
before the Board in August 2007 
reflecting his recollection of 
having hearing loss for many years 
but not seeking treatment, and 
render an opinion as to whether it 
is at least as likely as not that 
either hearing loss and/or 
tinnitus are etiologically related 
to an event, injury or disease in 
service, including in-service 
noise exposure.  As part of this 
opinion, the examiner is 
specifically requested to attempt 
to reconcile the differing 
etiology opinions already of 
record.  A supporting rationale 
must be provided for all opinions 
rendered.

4.	When the above development has been 
completed, the issues on appeal should 
be reviewed and readjudicated.  If the 
benefits sought are not granted, the 
Veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and afforded a reasonable 
opportunity to respond before the case 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


